EXECUTION VERSION






SECURITY AGREEMENT




     This SECURITY AGREEMENT is dated as of July 26, 2007 (as the same may
hereafter be amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”) and entered into by and between ISLE OF CAPRI CASINOS,
INC., a Delaware corporation (“Borrower”), each of THE UNDERSIGNED SUBSIDIARIES
of Borrower (each of the undersigned Subsidiaries being a “Subsidiary Grantor”
and collectively, “Subsidiary Grantors”), any ADDITIONAL GRANTOR (as hereinafter
defined) (each of Borrower, each Subsidiary Grantor, and each Additional Grantor
being a “Grantor” and collectively, the “Grantors”) and CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent for and representative of (in such
capacity herein called “Secured Party”), the financial institutions (“Lenders”)
party to the Credit Agreement referred to below and any Hedge Providers (as
hereinafter defined).



RECITALS




     A. Concurrently herewith, Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated of even date herewith with Borrower (as
the same may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
made certain commitments, subject to the terms and conditions set forth therein,
to extend certain credit facilities to Borrower in the original aggregate
principal amount of up to $1,350,000,000. Initially capitalized terms used in
this Agreement without definition have the respective meanings assigned such
terms in the Credit Agreement.

     B. Borrower may from time to time enter, or may from time to time have
entered, into one or more Hedge Agreements (collectively, the “Lender Hedge
Agreements”) with one or more Lenders or Affiliates of Lenders (in such
capacity, collectively, “Hedge Providers”) in accordance with the terms of the
Credit Agreement, and it is desired that the obligations of Borrower or any
Restricted Subsidiary under the Lender Hedge Agreements, including the
obligation of Borrower or any Restricted Subsidiary to make payments thereunder
in the event of early termination thereof, together with all obligations of
Borrower under the Credit Agreement and the other Loan Documents, be secured
hereunder.

     C. In order to induce the Lenders to enter into the Credit Agreement,
Subsidiary Grantors entered into that certain Subsidiary Guaranty dated as of
even date herewith (as the same may hereafter be amended, restated, supplemented
or otherwise modified from time to time, the “Subsidiary Guaranty”) in favor of
Secured Party for the benefit of Lenders and any Hedge Providers, pursuant to
which each Subsidiary Grantor has guarantied the prompt payment and performance
when due of all obligations of Borrower under the Credit Agreement and all
obligations of Borrower under the Lender Hedge Agreements, including, without
limitation, the obligation of Borrower to make payments thereunder in the event
of early termination thereof.

     D. It is a condition precedent to the initial extensions of credit by
Lenders under the Credit Agreement that Grantors enter into this Agreement on
the terms and conditions contained herein.

1

--------------------------------------------------------------------------------

     NOW, THEREFORE, in consideration of the premises and in order to induce
Lenders to make Loans and other extensions of credit under the Credit Agreement
and to induce Hedge Providers to enter into the Lender Hedge Agreements, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each Grantor hereby agrees as follows:



1 Grant of Security.




     Each Grantor hereby assigns, grants and pledges to Secured Party a security
interest in all of such Grantor’s right, title and interest in, to and under
each of the following, in each case whether now or hereafter existing, whether
tangible or intangible, or in which such Grantor now has or hereafter acquires
an interest and wherever the same may be located (collectively, the
“Collateral”):

     (a) all equipment in all of its forms, all parts thereof and all accessions
thereto (any and all such equipment, parts and accessions being the
“Equipment”);

     (b) all inventory in all of its forms, including but not limited to (i) all
goods held by such Grantor for sale or lease or to be furnished under contracts
of service, (ii) all raw materials, work in process, finished goods, and
materials used or consumed in the manufacture, packing, shipping, advertising,
selling, leasing, furnishing or production of such inventory or otherwise used
or consumed in such Grantor’s business, (iii) all goods in which such Grantor
has an interest in mass or a joint or other interest or right of any kind, and
(iv) all goods which are returned to or repossessed by such Grantor and all
accessions thereto and products thereof (collectively the “Inventory”) and all
negotiable and non-negotiable documents of title (including warehouse receipts,
dock receipts and bills of lading) issued by any Person covering any Inventory
(any such negotiable document of title being a “Negotiable Document of Title”);

     (c) all accounts, contract rights, chattel paper, documents, instruments,
general intangibles, letter of credit rights and other rights and obligations of
any kind owned by or owing to such Grantor (and rights to payment, whether
earned by performance, for goods or other property sold, leased, licensed,
assigned or otherwise disposed of, or for services rendered or to be rendered
thereunder) and all rights in, to and under all security agreements, leases and
other contracts or supporting obligations securing or otherwise relating to any
such accounts, contract rights, chattel paper, documents, instruments, general
intangibles, letter of credit rights or other rights and obligations (any and
all such accounts, contract rights, chattel paper, documents, instruments,
general intangibles and other obligations and rights being the “Accounts”, and
any and all such security agreements, leases and other contracts or supporting
obligations being the “Related Contracts”), together with all original copies of
all documents, instruments or other writings or electronic records or other
records evidencing any of the foregoing, (ii) all books, correspondence, credit
or other files, records, ledger sheets or cards, invoices, and other papers
relating to the foregoing, including, without limitation, all tapes, cards,
computer tapes, computer discs, computer runs, record keeping systems and other
papers and documents relating to the foregoing, whether in the possession or
under the control of such Grantor or any computer bureau or agent from time to
time acting for such Grantor or otherwise, (iii) all evidences of the filing of
financing statements and the registration of other

2

--------------------------------------------------------------------------------

instruments in connection therewith, and amendments, supplements or other
modifications thereto, notices to other creditors, secured parties or agents
thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing;

     (d) all agreements to which such Grantor is a party, including those on
Schedule 1(d) annexed hereto, as each such agreement may be amended, restated,
supplemented or otherwise modified from time to time (said agreements, as so
amended, restated, supplemented or otherwise modified, being referred to herein
individually as an “Assigned Agreement” and collectively as the “Assigned
Agreements”), including (i) all rights of such Grantor to receive moneys due or
to become due under or pursuant to the Assigned Agreements, (ii) all rights of
such Grantor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Assigned Agreements, (iii) all claims of such
Grantor for damages arising out of any breach of or default under the Assigned
Agreements, and (iv) all rights of such Grantor to terminate, amend, supplement,
modify or exercise rights or options under the Assigned Agreements, to perform
thereunder and to compel performance and otherwise exercise all remedies
thereunder;

     (e) all other deposit accounts including any restricted deposit account
established and maintained by Secured Party pursuant to Section 12 (the
“Collateral Account”), together with (i) all amounts on deposit from time to
time in such deposit accounts and (ii) all interest, cash, instruments,
securities and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing, including certificates of deposit (collectively, “Deposit Accounts”);

(f)      the “Securities Collateral,” which term means:     (i) all shares of
stock, partnership interests, interests in joint ventures,  

limited liability company interests and all other equity interests now or
hereafter owned by such Grantor in any Person, including all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any of the foregoing now or hereafter owned by such Grantor,
including those described on Schedule 1(f)(i), and the certificates or other
instruments representing any of the foregoing and any interest of such Grantor
in the entries on the books of any securities intermediary pertaining thereto
(the “Pledged Shares”), and all dividends, distributions, returns of capital,
cash, warrants, options, rights, instruments, rights to vote or manage the
business of such Person pursuant to organizational documents governing the
rights and obligations of the stockholders, partners, members or other owners
thereof and other property or proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Shares; provided, that if the issuer of any of such Pledged Shares is a
controlled foreign corporation (used hereinafter as such term is defined in
Section 957(a) or a successor provision of the Internal Revenue Code), the
Pledged Shares shall not include any shares of stock of such issuer in excess of
the number of shares of such issuer possessing up to but not exceeding 65% of
the voting power of all classes of capital stock entitled to vote of such
issuer, and all

3

--------------------------------------------------------------------------------

dividends, cash, warrants, rights, instruments and other property or proceeds
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such Pledged Shares; provided further that the
Pledged Shares shall not include the equity interests of (a) Isle of Capri Black
Hawk, L.L.C., (b) Blue Chip Casinos, Plc.,

(c)      IOC CC Limited, (d) The Isle Casinos Limited and (e) Capri Insurance
Company; (ii) all indebtedness from time to time owed to such Grantor by any  

obligor, including the indebtedness described on Schedule 1(f)(ii) and issued by
the obligors named therein, and the instruments evidencing such indebtedness
(the “Pledged Debt”), and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt; and

(iii) all other investment property of such Grantor;

(g)      the “Intellectual Property Collateral”, which term means:     (i) all
rights, title and interest (including rights acquired pursuant to a  

license or otherwise) in and to all trademarks, service marks, designs, logos,
indicia, tradenames, trade dress, corporate names, company names, business
names, fictitious business names, trade styles and/or other source and/or
business identifiers and applications pertaining thereto, owned by such Grantor,
or hereafter adopted and used, in its business (including the trademarks
specifically identified in Schedule 1(g)(i), as the same may be amended pursuant
hereto from time to time) (collectively, the “Trademarks”), all registrations
that have been or may hereafter be issued or applied for thereon in the United
States and any state thereof and in foreign countries (including the
registrations and applications specifically identified in Schedule 1(g)(i), as
the same may be amended pursuant hereto from time to time) (the “Trademark
Registrations”), all common law and other rights in and to the Trademarks in the
United States and any state thereof and in foreign countries (the “Trademark
Rights”), and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith;

     (ii) all rights, title and interest (including rights acquired pursuant to
a license or otherwise) in and to all patents and patent applications and rights
and interests in patents and patent applications under any domestic or foreign
law that are presently, or in the future may be, owned or held by such Grantor
and all patents and patent applications and rights, title and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned by such Grantor in whole or in part
(including the patents and patent applications listed in Schedule 1(g)(ii), as
the same may be amended pursuant hereto from time to time), all rights
corresponding thereto (including the right, exercisable only upon the occurrence
and during the continuation of an Event of Default, to sue for past, present and
future infringements in the name of such Grantor or in the name of Secured Party
or Lenders), all re-issues, divisions, continuations, renewals, extensions and
continuations-in-part thereof (all of the foregoing being collectively referred
to as the “Patents”) and all goodwill of such Grantor’s business symbolized by
the Patents and associated therewith; it being understood that the rights and
interests included in the Intellectual Property

4

--------------------------------------------------------------------------------

Collateral hereby shall include, without limitation, all rights and interests
pursuant to licensing or other contracts in favor of such Grantor pertaining to
patent applications and patents presently or in the future owned or used by
third parties; and

     (iii) all rights, title and interest (including rights acquired pursuant to
a license or otherwise) under copyright in various published and unpublished
works of authorship including computer programs, computer data bases, other
computer software, layouts, trade dress, drawings, designs, writings, and
formulas owned by such Grantor (including the works listed on Schedule
1(g)(iii), as the same may be amended pursuant hereto from time to time)
(collectively, the “Copyrights”), all copyright registrations issued to such
Grantor and applications for copyright registration that have been or may
hereafter be issued or applied for thereon by such Grantor in the United States
and any state thereof and in foreign countries (including the registrations
listed on Schedule 1(g)(iii), as the same may be amended pursuant hereto from
time to time) (collectively, the “Copyright Registrations”), all common law and
other rights in and to the Copyrights in the United States and any state thereof
and in foreign countries including all copyright licenses (but with respect to
such copyright licenses, only to the extent permitted by such licensing
arrangements) (the “Copyright Rights”), including each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of such Grantor),
authored (as a work for hire for the benefit of such Grantor), or acquired by
such Grantor, in whole or in part, and all Copyright Rights with respect thereto
and all Copyright Registrations therefor, heretofore or hereafter granted or
applied for, and all renewals and extensions thereof, throughout the world,
including all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits), the right to
renew and extend such Copyright Registrations and Copyright Rights and to
register works protectable by copyright and the right to sue for past, present
and future infringements of the Copyrights and Copyright Rights and all goodwill
of such Grantor’s business symbolized by the Copyrights, Copyright
Registrations, and Copyright Rights and associated therewith;

     (h) all information used or useful or arising from the business of such
Grantor, including all goodwill, trade secrets, trade secret rights, know-how,
customer lists, processes of production, ideas, confidential business
information, techniques, processes, formulas, and all other proprietary
information;

     (i) to the extent not included in any other paragraph of this Section 1,
all other general intangibles, including tax refunds, condemnation awards,
payment intangibles, other rights to payment or performance, choses in action,
software and judgments taken on any rights or claims included in the Collateral;

     (j) (i) all fixtures, machinery, appliances, goods, building or other
materials, equipment, including all gaming equipment and devices, and all
machinery, equipment, engines, appliances and fixtures for generating or
distributing air, water, heat, electricity, light, sewage, fuel or
refrigeration, or for ventilating or sanitary purposes, the exclusion of vermin
or insects, or the removal of dust, refuse or garbage, now owned or hereafter
acquired by Grantor

5

--------------------------------------------------------------------------------

and now or hereafter attached to, installed in or used in connection with the
Facilities or otherwise; (ii) all wall-beds, wall-safes, built-in furniture and
installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumb-waiters, awnings, window shades, Venetian blinds, light
fixtures, fire hoses and brackets and boxes for the same, fire sprinklers,
alarm, communication, surveillance and security systems, computers, drapes,
drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and
carpeting, signs, decorations, plumbing, bathtubs, sinks, basins, pipes,
faucets, water closets, laundry equipment, washers, dryers, mini-bars, ice-boxes
and heating units; kitchen and restaurant equipment (including stoves,
refrigerators, ovens, ranges, dishwashers, disposals, water heaters and
incinerators) now owned or hereafter acquired by any Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Facilities or otherwise; (iii) all amusement rides and attractions attached to
the Facilities; and (iv) all furniture and furnishings of every nature
whatsoever now or hereafter owned or leased by any Grantor or in which any
Grantor has any rights or interest and located in or on, or attached to, or used
or intended to be used or which are now or may hereafter be appropriated for use
on or in connection with the operation of the Facilities, and all extensions,
additions, accessions, improvements, betterments, renewals, substitutions, and
replacements to any of the foregoing, which, to the fullest extent permitted by
law, shall be conclusively deemed fixtures and improvements and a part of the
real property hereby encumbered (the “Fixtures”);

     (k) (i) all cocktail lounge supplies, including bars, glassware, bottles
and tables used in connection with the Facilities or otherwise; (ii) all chaise
lounges, hot tubs, swimming pool heaters and equipment and all other
recreational equipment and beauty and barber equipment used in connection with
the Facilities or otherwise; (iii) all personal property, goods, equipment and
supplies used in connection with the operation of the hotel, casino,
restaurants, stores, parking facilities, and all other commercial operations on
the Facilities or otherwise, including communication systems, visual and
electronic surveillance systems and transportation systems; (iv) all tools,
utensils, food and beverage, silverware, dishes, liquor, uniforms, linens,
housekeeping and maintenance supplies, vehicles and fuel relating to the
Facilities or otherwise; and (v) all other personal property of any kind or
character, including any cash and money and any such items of personal property
as defined in the UCC (defined below), now or hereafter owned or leased by
Grantors or in which Grantors have any rights or interest and located in or on,
or attached to, or used or intended to be used or which are now or may hereafter
be appropriate for use on or in connection with the operation of the Facilities
or otherwise (the “Personalty”);

     (l) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks and related data processing software that at any time
evidence or contain information relating to any of the Collateral or are
otherwise necessary or helpful in the collection thereof or realization
thereupon;

     (m) to the extent not included in any other paragraph of this Section 1,
all Accounts, Chattel Paper, Documents, General Intangibles, Goods (including,
without limitation, Inventory and Equipment), Instruments, Investment Property,
Letter of Credit Rights, Money and Commercial Tort Claims now or hereafter
described on Schedule 4(k), in each case as defined in Article 9 of the UCC (as
hereinafter defined);

6

--------------------------------------------------------------------------------

     (n) all insurance policies covering any part of the Collateral and key man
life insurance policies;

     (o) all securities accounts and financial assets and securities
entitlements held in or related thereto;



  (p) all ships, barges and other vessels;




     (q) to the extent not included in the foregoing clauses (a) through (p),
all personal property of such Grantor and

     (r) all proceeds, products, rents and profits of or from any and all of the
foregoing Collateral and, to the extent not otherwise included, all payments
under insurance (whether or not Secured Party is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral. For purposes of this
Agreement, the term “proceeds” includes whatever is receivable or received when
Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

     Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in any of such Grantor’s rights or interests in, any license, contract
or agreement to which such Grantor is a party or any promissory note issued in
favor of such Grantor or, in each case, any of its rights or interests
thereunder to the extent, but only to the extent, that such a grant (i) would,
under the terms of such license, contract, agreement or promissory note or
otherwise, result in a breach of the terms of, or constitute a default under,
any license, contract or agreement to which such Grantor is a party or any
promissory note issued in favor of such Grantor or (ii) is restricted or
prohibited, or would require the consent of a Governmental Authority (and such
consent has not been obtained), under applicable law (in each case, other than
to the extent that any such term would be rendered ineffective pursuant to the
UCC or any other applicable law (including the Bankruptcy Code) or principles of
equity) (collectively, together with any other collateral expressly excluded
from this Section 1, the Pompano Beach Real Property, the Biloxi Additional Real
Property, the Real Estate Options, the Black Hawk Hotel and Real Property and
Capital Stock of the Specified Unrestricted Subsidiaries, the “Excluded
Collateral”); provided, that the exclusions under the foregoing clauses (i) and
(ii) shall not include the proceeds of any such license, contract, agreement or
promissory note as and to the extent set forth in Sections 9-406 and 9-408 of
the UCC; provided further, that immediately upon the ineffectiveness, lapse or
termination of any such provision, the Collateral shall include, and such
Grantor shall be deemed to have granted a security interest in, all such rights
and interests as if such provision had never been in effect. The foregoing grant
is made to the fullest extent permitted by, or not prohibited by, the Gaming
Laws and other applicable laws.

     Each item of Collateral listed in this Section 1 that is defined in
Articles 8 or 9 of the UCC shall have the meaning set forth in the UCC, it being
the intention of the Grantors that the description of the Collateral set forth
above be construed to include the broadest possible range of assets, except for
assets expressly excluded as set forth above. As used herein, “UCC” shall mean
the Uniform Commercial Code as in effect from time to time in the State of New

7

--------------------------------------------------------------------------------

York; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the perfection or priority of, or remedies with
respect to, any Collateral is governed by the Uniform Commercial Code as enacted
and in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.



2 Security for Obligations.




     This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including,
without limitation, the payment of amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code), of
all Secured Obligations of each Grantor. “Secured Obligations” means:

     (a) with respect to Borrower, all obligations and liabilities of every
nature of Borrower now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and any Lender
Hedge Agreement; and

     (b) with respect to each other Grantor, all obligations and liabilities of
every nature of such Grantor now or hereafter existing under or arising out of
or in connection with the Subsidiary Guaranty;

in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Lender Hedge Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Hedge Provider as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Grantors now or hereafter existing under this
Agreement (including, without limitation, interest and other amounts that, but
for the filing of a petition in bankruptcy with respect to Borrower or any other
Grantor, would accrue on such obligations, whether or not a claim is allowed
against Borrower or such Grantor for such interest in the related bankruptcy
proceeding).



3 Grantors Remain Liable.




     Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contract and agreement included in the Collateral,
to the extent set forth therein, to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed, (b)
the exercise by Secured Party of any of its rights hereunder shall not release
any Grantor from any of its duties or obligations under the contracts and
agreements included in the Collateral, and (c) Secured Party shall not have any
obligation or liability under any contracts, licenses, and agreements included
in the Collateral by reason of this

8

--------------------------------------------------------------------------------

Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.



4 Representations and Warranties.




Each Grantor represents and warrants, as for itself and its Collateral as
follows:

     (a) Ownership of Collateral. Except as expressly permitted by the Credit
Agreement, such Grantor owns the Collateral owned by such Grantor and such
ownership is free and clear of any Lien other than the Permitted Encumbrances.
Except as expressly permitted by the Credit Agreement and such as may have been
filed in favor of Secured Party relating to this Agreement, no effective
financing statement or other instrument similar in effect covering all or any
part of the Collateral is on file in any filing or recording office.

     (b) Locations of Equipment and Inventory. All of the Equipment and
Inventory is, as of the date hereof, or in the case of each Additional Grantor,
the date of the applicable counterpart entered into pursuant to Section 22
(each, a “Counterpart”) located at the places specified in Schedule 4(b).

     (c) Negotiable Documents of Title. No Negotiable Documents of Title are
outstanding with respect to any of the Inventory.

(d) Office Locations, Type and Jurisdiction of Organization and Name.

The chief place of business, the chief executive office and the office where
such Grantor keeps its records regarding the Accounts and all originals of all
chattel paper that evidence Accounts are, at the locations set forth on Schedule
4(d) (as such schedule may be amended or supplemented from time to time pursuant
to the terms hereof), and the type (i.e. corporation, limited partnership,
etc.), jurisdiction of organization, organization number (provided by the
relevant Government Authority of the jurisdiction of organization) and correct
legal name as it appears in official filings in the jurisdiction of organization
of such Grantor are as listed on Schedule 4(d) (as such schedule may be amended
or supplemented from time to time pursuant to the terms hereof).

     (e) Names. No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the four month period preceding the date hereof, or, in the
case of an Additional Grantor, the date of the applicable Counterpart, had a
different name from the name of such Grantor listed on the signature pages
hereof except as set forth on Schedule 4(e) (as such schedule may be amended or
supplemented from time to time pursuant to the terms hereof).

     (f) Delivery of Certain Collateral. Except for any promissory note (i)
issued by an employee of a Grantor in favor of a Grantor or (ii) issued by a
non-Grantor in favor of a Grantor, in each case with a principal amount of less
than $500,000 (which promissory notes shall not be required to be delivered to
Secured Party hereunder), all certificates or instruments evidencing, comprising
or representing the Securities Collateral have been delivered to Secured Party
duly endorsed or accompanied by duly executed instruments of transfer on
assignment in blank.

9

--------------------------------------------------------------------------------

     (g) Securities Collateral. (i) All of the Pledged Shares described on
Schedule 1(f)(i) (as such schedule may be amended or supplemented from time to
time pursuant to the terms hereof) have been duly authorized and validly issued
and are fully paid and non-assessable and free and clear of any Liens (other
than tax or ERISA Liens to the extent that the same constitute Permitted Liens)
in respect of their issuance; (ii) all of the Pledged Debt described on Schedule
1(f)(ii) (as such schedule may be amended or supplemented from time to time
pursuant to the terms hereof) has been duly authorized, authenticated or issued,
and delivered and is the legally valid and binding obligation of the issuers
thereof and is not in default; (iii) the Pledged Shares constitute all of the
issued and outstanding shares of stock or other equity interests of each issuer
thereof (subject to the proviso to Section 1(f)(i) (as such schedule may be
amended or supplemented from time to time pursuant to the terms hereof) with
respect to shares of a foreign controlled corporation and other Investments
expressly permitted under the Credit Agreement in Persons that are not
Subsidiaries of Borrower), and there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Shares; (iv) the Pledged Debt constitutes all
of the issued and outstanding intercompany indebtedness evidenced by a
promissory note of the respective issuers thereof owing to such Grantor; (v)
Schedule 1(f)(i) (as such schedule may be amended or supplemented from time to
time pursuant to the terms hereof) sets forth all of the Pledged Shares owned by
each Grantor; and (vi) Schedule 1(f)(ii) (as such schedule may be amended or
supplemented from time to time pursuant to the terms hereof) sets forth all of
the Pledged Debt (except for Pledged Debt owing by employees of a Grantor to a
Grantor or Pledged Debt with a principal amount of less than $100,000).

(h)      Intellectual Property Collateral.     (i) a true and complete list of
all Trademark Registrations and  

Trademark applications owned, held (whether pursuant to a license or otherwise)
or used by such Grantor, in whole or in part, is set forth in Schedule 1(g)(i)
(as such schedule may be amended or supplemented from time to time pursuant to
the terms hereof);

     (ii) a true and complete list of all Patents owned, held (whether pursuant
to a license or otherwise) or used by such Grantor, in whole or in part, is set
forth in Schedule 1(g)(ii) (as such schedule may be amended or supplemented from
time to time pursuant to the terms hereof);

     (iii) a true and complete list of all Copyright Registrations and
applications for Copyright Registrations owned, held (whether pursuant to a
license or otherwise) or used by such Grantor, in whole or in part, is set forth
in Schedule 1(g)(iii) (as such schedule may be amended or supplemented from time
to time pursuant to the terms hereof);

     (iv) after reasonable inquiry, such Grantor is not aware of any pending or
threatened claim by any third party that any of the Intellectual Property
Collateral owned, held or used by such Grantor is invalid or unenforceable
except to the extent any such pending or threatened claim could not reasonably
be expected to have a Material Adverse Effect; and

10

--------------------------------------------------------------------------------

     (v) no effective security interest or other Lien covering all or any part
of the Intellectual Property Collateral is on file in the United States Patent
and Trademark Office or the United States Copyright Office.

     (i) Perfection. The security interests in such Grantor’s Collateral granted
to Secured Party for the ratable benefit of the Lenders and Hedge Providers
hereunder constitute valid security interests in such Collateral, securing the
payment of the Secured Obligations. Upon (i) the filing of UCC financing
statements naming such Grantor as “debtor”, naming Secured Party as “secured
party” and describing the Collateral in the filing offices with respect to such
Grantor set forth on Schedule 4(i) (as such schedule may be amended or
supplemented from time to time pursuant to the terms hereof); (ii) in the case
of the Securities Collateral of such Grantor consisting of certificated
securities or evidenced by instruments, delivery of the certificates
representing such certificated securities and delivery of such instruments to
Secured Party, in each case duly endorsed or accompanied by duly executed
instruments of assignment or transfer in blank; and (iii) in the case of the
Intellectual Property Collateral of such Grantor, in addition to the filing of
such UCC financing statements, the filing of a Grant of Trademark Security
Interest in respect of registered Trademarks, substantially in the form of
Exhibit I, and a Grant of Patent Security Interest in respect of registered
Patents, substantially in the form of Exhibit II, with the United States Patent
and Trademark Office or the filing of a Grant of Copyright Security Interest in
respect of registered Copyrights, substantially in the form of Exhibit III, with
the United States Copyright Office (each such Grant of Trademark Security
Interest, Grant of Patent Security Interest and Grant of Copyright Security
Interest being referred to herein as a “Grant”), (A) the security interests in
such Grantor’s Collateral granted to Secured Party for the ratable benefit of
the Lenders and Hedge Providers that (x) may be perfected by filing of a
financing statement, (y) that constitutes the Securities Collateral described in
clause (ii) or, (z) that constitutes Intellectual Property Collateral described
in clause (iii) that may be perfected by recording the security interests
granted hereunder in the applicable intellectual property registries (including
but not limited to the United States Patent and Trademark Office and the United
States Copyright Office) will constitute perfected security interests therein
prior to all other Liens (except for Permitted Encumbrances), and (B) all
filings and other actions necessary to perfect and protect such security
interest shall have been duly made or taken. Each agreement purporting to give
the Secured Party “control” (as such term is defined in the UCC) over any
Collateral is, when executed and delivered by each party thereto, effective to
establish the Secured Party’s “control” (as such term is defined in the UCC) of
the Collateral subject thereto.

     (j) Aircraft and Vessels. The Collateral does not consist of any aircraft
or vessels other than as set forth on Schedule 4(j) (as such schedule may be
amended or supplemented from time to time pursuant to the terms hereof).

     (k) Commercial Tort Claims and Letter of Credit Rights. The Collateral does
not consist of any Commercial Tort Claims or Letter of Credit Rights (in each
case as defined in the UCC) having a value of greater than $250,000 other than
those set forth on Schedule 4(k) (as such schedule may be amended or
supplemented from time to time pursuant to the terms hereof).

11

--------------------------------------------------------------------------------



5 Further Assurances.




     (a) Generally. Each Grantor agrees that from time to time, at the expense
of Grantors, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor will: (i) mark conspicuously each item of chattel paper
included in the Accounts, each Related Contract and, at the request of Secured
Party, each of its records pertaining to the Collateral, with a legend, in form
and substance satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby; (ii) at the request of Secured
Party, deliver and pledge to Secured Party hereunder all promissory notes and
other instruments evidencing, comprising or representing the Securities
Collateral and all original counterparts of chattel paper constituting
Collateral, duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Secured Party;
(iii) use commercially reasonable efforts to obtain any necessary consents of
third parties to the assignment and perfection of a security interest to Secured
Party with respect to any Collateral (iv)(A) execute, if necessary, and file
such financing or continuation statements, or amendments thereto; (B) execute
and deliver or cause to be executed and delivered, such agreements establishing
that Secured Party has control of specified items of Collateral; (C) execute and
file such assignments of security interests created pursuant to the Related
Contracts; and (D) deliver such other instruments or notices, as may be
necessary or desirable, or as Secured Party may request, in order to perfect and
preserve the security interests granted or purported to be granted hereby (but
subject in all cases to the terms and conditions of the Credit Agreement); (v)
within 30 days after the end of each calendar quarter, deliver to Secured Party
copies of all such applications or other documents filed during such calendar
quarter indicating the security interest created hereunder in the items of
Equipment covered thereby; (vi) at any reasonable time at reasonable intervals,
upon request by Secured Party, exhibit the Collateral to and allow inspection of
the Collateral by Secured Party, or persons designated by Secured Party; (vii)
at Secured Party’s request, appear in and defend any action or proceeding that
may adversely affect such Grantor’s title to or Secured Party’s security
interest in all or any part of the Collateral; and (viii) use commercially
reasonable efforts to obtain any necessary consents of third parties to the
creation and perfection of a security interest to Secured Party with respect to
any Collateral. Each Grantor hereby authorizes Secured Party to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral (including any financing statement indicating that it
covers “all assets” or “all personal property” of such Grantor) without the
signature of any Grantor.

     (b) Securities Collateral. Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that it will, upon obtaining any additional
shares of stock or other securities required to be pledged hereunder, promptly
(and in any event within five Business Days) deliver to Secured Party a Pledge
Supplement, duly executed by such Grantor, in substantially the form of Exhibit
IV (a “Pledge Supplement”), in respect of the additional Pledged Shares or
Pledged Debt to be pledged pursuant to this Agreement. Upon each delivery of a
Pledge Supplement to Secured Party, the representations and warranties contained
in

12

--------------------------------------------------------------------------------

clauses (i)-(iv) of Section 4(g) hereof shall be deemed to have been made by
such Grantor as to the Securities Collateral described in such Pledge Supplement
as of the date thereof and the Schedules described therein shall be deemed
modified to include reference to any additional Securities Collateral listed in
such Pledge Supplement. Each Grantor hereby authorizes Secured Party to attach
each Pledge Supplement to this Agreement and agrees that all Pledged Shares or
Pledged Debt of such Grantor listed on any Pledge Supplement shall for all
purposes hereunder be considered Collateral of such Grantor; provided, the
failure of any Grantor to execute a Pledge Supplement with respect to any
additional Pledged Shares or Pledged Debt pledged pursuant to this Agreement
shall not impair the security interest of Secured Party therein or otherwise
adversely affect the rights and remedies of Secured Party hereunder with respect
thereto.

     (c) Intellectual Property Collateral. Without limiting the generality of
the foregoing Section 5(a), if any Grantor shall hereafter obtain rights to any
new Intellectual Property Collateral or become entitled to the benefit of (i)
any patent application or patent or any reissue, division, continuation,
renewal, extension or continuation-in-part of any Patent or any improvement of
any Patent; or (ii) any Copyright Registration, application for Copyright
Registration or renewals or extension of any Copyright, then in any such case,
the provisions of this Agreement shall automatically apply thereto. Each Grantor
shall promptly notify Secured Party in writing of any of the foregoing rights
acquired by such Grantor after the date hereof and of (i) any Trademark
Registrations issued or application for a Trademark Registration or application
for a Patent made; and (ii) any Copyright Registrations issued or applications
for Copyright Registration made, in any such case, after the date hereof.
Promptly after the filing of an application for any (1) Trademark Registration;
(2) Patent; or (3) Copyright Registration, the Grantor filing such application
shall execute and deliver to Secured Party and record in all places where a
Grant is recorded an IP Supplement, substantially in the form of Exhibit V (an
“IP Supplement”), pursuant to which such Grantor shall grant to Secured Party a
security interest to the full extent of its interest in such Intellectual
Property Collateral; provided, if, in the reasonable judgment of such Grantor,
after due inquiry, granting such interest would result in the grant of a
Trademark Registration or Copyright Registration in the name of Secured Party,
such Grantor shall give written notice to Secured Party as soon as reasonably
practicable and the filing shall instead be undertaken as soon as practicable
but in no case later than immediately following the grant of the applicable
Trademark Registration or Copyright Registration, as the case may be. Upon
delivery to Secured Party of an IP Supplement, Schedules 1(g)(i), 1(g)(ii), and
1(g)(iii) hereto and Schedule A to each Grant, as applicable, shall be deemed
modified to include reference to any right, title or interest in any existing
Intellectual Property Collateral or any Intellectual Property Collateral
included on Schedule A to such IP Supplement. Each Grantor hereby authorizes
Secured Party to modify this Agreement without the signature or consent of any
Grantor by attaching Schedules 1(g)(i), 1(g)(ii), and 1(g)(iii), as applicable,
that have been modified to include such Intellectual Property Collateral or to
delete any reference to any right, title or interest in any Intellectual
Property Collateral in which any Grantor no longer has or claims any right,
title or interest; provided, the failure of any Grantor to execute an IP
Supplement with respect to any additional Intellectual Property Collateral
pledged pursuant to this Agreement shall not impair the security interest of
Secured Party therein or otherwise adversely affect the rights and remedies of
Secured Party hereunder with respect thereto.

13

--------------------------------------------------------------------------------

     (d) Each Grantor will furnish to Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such Grantor
and such other reports in connection with such Collateral as Secured Party may
reasonably request, all in reasonable detail.



6 Certain Covenants of Grantors.






  Each Grantor shall:




     (a) not use or permit any Collateral to be used unlawfully or in violation
of any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;

     (b) notify Secured Party in writing of any change in such Grantor’s name,
identity or corporate structure within 15 days of such change and within 30 days
of such change, take all action that may be reasonably necessary or desirable,
or that Secured Party may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby, or to enable
Secured Party to exercise and enforce its rights and remedies hereunder;
provided, that, so long as Secured Party has been so notified, Schedule 4(d)
shall be deemed modified by the information contained in such notice;

     (c) give Secured Party 30 days’ prior written notice of any change in such
Grantor’s chief place of business, chief executive office or the office where
such Grantor keeps its records regarding the Accounts and all originals of all
chattel paper that evidence Accounts or a reincorporation, reorganization or
other action that results in a change of the jurisdiction of organization of
such Grantor, and within 30 days of such written notice, take all action that
may be necessary or desirable, or that Secured Party may reasonably request in
order to perfect and protect any security interest granted or purported to be
granted hereby, or to enable Secured Party to exercise and enforce its rights
and remedies hereunder; provided, that, so long as Secured Party has been so
notified, Schedule 4(d) shall be deemed modified by the information contained in
such notice;

     (d) if Secured Party gives value to enable such Grantor to acquire rights
in or the use of any Collateral, use such value for such purposes;

     (e) except as expressly permitted by the Credit Agreement, pay promptly
when due all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including claims for labor, services,
materials and supplies) against, the Collateral except to the extent the
validity thereof is being contested in good faith; provided that in the case of
such good faith contest (i) a reserve with respect to such obligation is
established by the applicable Grantor in such amount as is required under GAAP,
(ii) any such protest is instituted promptly and prosecuted diligently and in
good faith by the applicable Grantor, and (iii) the Secured Party is reasonably
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, and/or priority of any of the Secured Party’s
Liens on any material portion of the Collateral; provided further that such
Grantor shall in any event pay such taxes, assessments, charges, levies or
claims not later than five days prior to the date of any proposed sale under any
judgment, writ or warrant of

14

--------------------------------------------------------------------------------

attachment entered or filed against such Grantor or any of the Collateral as a
result of the failure to make such payment; and

     (f) notify Secured Party in writing in the event any Grantor acquires any
Commercial Tort Claims or Letter of Credit Rights (in each case as defined in
the UCC) having a value of greater than $250,000 or acquires any aircraft or
vessels (in the case of any aircraft or vessels, such notice to be given at
least 15 days prior to any such acquisition), and thereafter promptly take such
actions and execute such documents and make such filings all at Grantor’s
expense as Secured Party may reasonably request in order to ensure that Secured
Party has a valid, perfected security interest in such Collateral; provided,
that, so long as Secured Party has been so notified, Schedules 4(j) and 4(k)
shall be deemed modified by the information contained in such notice.

     Notwithstanding the foregoing, no Grantor shall be required to take any
action to perfect any Collateral (x) that can only be perfected by (i) foreign
filings with respect to Intellectual Property Collateral, (ii) filings with
registrars of motor vehicles with respect to vehicles covered by a certificate
of title (in any event not including aircraft or vessels) or (y) as to which
Secured Party has determined in its sole discretion that the collateral value
thereof is insufficient to justify the difficulty, time and/or expense of
perfecting the Lien created by this Agreement thereon.

7 Special Covenants With Respect to Equipment and Inventory.



  Each Grantor shall:




     (a) keep the Equipment and Inventory at the places therefor specified in
Schedule 4(b) annexed hereto or, upon 30 days’ prior written notice to Secured
Party, at such other places in jurisdictions where all action that may be
necessary or desirable, or that Secured Party may request, in order to perfect
and protect any security interest granted or purported to be granted hereby, or
to enable Secured Party to exercise and enforce its rights and remedies
hereunder, with respect to such Equipment and Inventory shall have been taken;

     (b) cause the Equipment to be maintained and preserved in the same
condition, repair and working order, ordinary wear and tear excepted, and in
accordance with such Grantor’s past practices, and shall forthwith make or cause
to be made all repairs, replacements and other improvements in connection
therewith that are necessary or desirable to such end. Each Grantor shall
promptly furnish to Secured Party a statement respecting any material loss or
damage to any of the Equipment;

     (c) keep correct and accurate records of the Inventory, itemizing and
describing the kind, type and quantity of such Inventory, such Grantor’s cost
therefor and (where applicable) the current list prices for such Inventory;

     (d) if any Inventory is in possession or control of any of such Grantor’s
agents or processors, upon the occurrence of an Event of Default (as defined in
the Credit Agreement), instruct such agent or processor to hold all such
Inventory for the account of Secured Party and subject to the instructions of
Secured Party;

15

--------------------------------------------------------------------------------

     (e) promptly upon the issuance and delivery to Grantor of any Negotiable
Document of Title, deliver such Negotiable Document of Title to Secured Party;
and

     (f) at its own expense, maintain insurance with respect to the Equipment
and Inventory in accordance with the terms of the Credit Agreement.

8 Special Covenants with respect to Accounts and Related Contracts.

     (a) Each Grantor shall keep its chief place of business and chief executive
office and the office where it keeps its records concerning the Accounts and
Related Contracts, and all originals of all chattel paper that evidence
Accounts, at the locations therefor set forth on Schedule 4(d), or upon 30 days’
prior written notice to Secured Party, at such other location in a jurisdiction
where all action that may be necessary or desirable, or that Secured Party may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby, or to enable Secured Party to exercise and
enforce its rights and remedies hereunder, with respect to such Accounts and
Related Contracts shall have been taken. Each Grantor will hold and preserve
such records and chattel paper and will permit representatives of Secured Party
at any time during normal business hours to inspect and make abstracts from such
records and chattel paper, and each Grantor agrees to render to Secured Party,
at Grantors’ cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto. Promptly upon the request of Secured
Party, each Grantor shall deliver to Secured Party complete and correct copies
of each Related Contract.

     (b) Each Grantor shall, for not less than five (5) years from the date on
which such Account arose, maintain (i) complete records of each Account of such
Grantor, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.

     (c) Except as otherwise provided in this subsection (c), each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under the Accounts and Related Contracts. In connection with such
collections, each Grantor may take (and, after the occurrence and during the
continuance of an Event of Default, at Secured Party’s discretion, shall take)
such action as such Grantor (or, after the occurrence and during the continuance
of an Event of Default, Secured Party) may deem necessary or advisable to
enforce collection of amounts due or to become due under the Accounts, including
adjusting, settling or compromising the amount or payment thereof; provided,
however, that Secured Party shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default and upon written
notice to such Grantor of its intention to do so, to notify the account debtors
or obligors under any Accounts of the assignment of such Accounts to Secured
Party and to direct such account debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to Secured
Party, to notify each Person maintaining a lockbox or similar arrangement to
which account debtors or obligors under any Accounts have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to Secured Party and, upon such notification and at the
expense of Grantors, to enforce collection of any such Accounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might

16

--------------------------------------------------------------------------------

have done. After receipt by such Grantor of the notice from Secured Party
referred to in the proviso to the preceding sentence, (i) all amounts and
proceeds (including checks and other instruments) received by such Grantor in
respect of the Accounts and the Related Contracts shall be received in trust for
the benefit of Secured Party hereunder, shall be segregated from other funds of
such Grantor and shall be forthwith paid over or delivered to Secured Party in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 18, and (ii) such Grantor shall
not adjust, settle or compromise the amount or payment of any Account, or
release wholly or partly any account debtor or obligor thereof, or allow any
credit or discount thereon.

     (d) Each Grantor shall maintain perfection of the security interests
granted pursuant to the security agreements included within the Related
Contracts, except as expressly permitted hereby or by the Credit Agreement.
During the existence of an Event of Default, no Grantor shall terminate or
release security interests granted to it pursuant to such security agreements.

9 Special Provisions With Respect to the Assigned Agreements.



  (a) Each Grantor shall, at its expense




     (i) perform and observe in all material respects all terms and provisions
of the Assigned Agreements to be performed or observed by it, maintain the
Assigned Agreements in full force and effect, enforce the Assigned Agreements in
accordance with their terms, and take all such action to such end as may be from
time to time requested by Secured Party, in each case except to the extent the
same could not reasonable be expected to have a Material Adverse Effect; and

     (ii) furnish to Secured Party, promptly upon receipt thereof, copies of all
notices, requests and other documents received by such Grantor under or pursuant
to the Assigned Agreements that are material to the business of the Grantors,
taken as a whole, and from time to time (A) furnish to Secured Party such
information and reports regarding the Assigned Agreements as Secured Party may
reasonably request, and (B) upon request of Secured Party make to the parties of
such Assigned Agreements such demands and requests for information and reports
or for action as such Grantor is entitled to make under the Assigned Agreements.

     (b) Upon the occurrence and during the continuance of an Event of Default,
no Grantor shall, without the prior written consent of Secured Party:

     (i) cancel or terminate any of the Assigned Agreements that are material to
its business or consent to or accept any cancellation or termination thereof;

     (ii) amend or otherwise modify the Assigned Agreements that are material to
its business, or give any consent, waiver or approval thereunder;

     (iii) waive any default under or breach of the Assigned Agreements that are
material to its business;

17

--------------------------------------------------------------------------------

     (iv) consent to or permit or accept any prepayment of amounts to become due
under or in connection with the Assigned Agreements that are material to its
business, except as expressly provided therein; or

     (v) take any other action in connection with the Assigned Agreements that
are material to its business, that could reasonably be expected to materially
impair the value of the interest or rights of such Grantor thereunder or that
could reasonably be expected to materially impair the interest or rights of
Secured Party under this Agreement.

10 Special Covenants With Respect to the Securities Collateral.

     (a) Delivery. Each Grantor agrees that all certificates or instruments
representing or evidencing the Securities Collateral required to be delivered
hereunder shall be delivered to and held by or on behalf of Secured Party
pursuant hereto and shall be in suitable form for transfer by delivery or, as
applicable, shall be accompanied by such Grantor’s endorsement, where necessary,
or duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party. Secured Party shall have the
right at any time to exchange certificates or instruments representing or
evidencing Securities Collateral for certificates or instruments of smaller or
larger denominations.

     (b) Covenants. Except as expressly permitted by the Credit Agreement, each
Grantor shall (i) not permit any issuer of Pledged Shares to merge or
consolidate unless all the outstanding capital stock or other equity interests
of the surviving or resulting Person is, upon such merger or consolidation,
pledged hereunder and no cash, securities or other property is distributed in
respect of the outstanding shares of any other constituent corporation;
provided, if the surviving or resulting Person upon any such merger or
consolidation involving an issuer of Pledged Shares which is a controlled
foreign corporation, then such Grantor shall only be required to pledge
outstanding capital stock of such surviving or resulting Person possessing up to
but not exceeding 65% of the voting power of all classes of capital stock of
such issuer entitled to vote; (ii) cause each issuer of Pledged Shares not to
issue any stock, other equity interests or other securities in addition to or in
substitution for the Pledged Shares issued by such issuer, except to such
Grantor; (iii) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all additional shares of stock, other equity
interests or other securities of each issuer of Pledged Shares; (iv) pledge
hereunder, immediately upon its acquisition (directly or indirectly) thereof,
any and all shares of stock or other equity interests of any Person that, after
the date of this Agreement, becomes, as a result of any occurrence, a direct
Subsidiary of such Grantor; provided, notwithstanding anything contained in this
clause (iv) to the contrary, such Grantor shall only be required to pledge the
outstanding capital stock of a controlled foreign corporation possessing up to
but not exceeding 65% of the voting power of all classes of capital stock of
such controlled foreign corporation entitled to vote; (v) pledge hereunder,
immediately upon their issuance, any and all instruments or other evidences of
additional indebtedness from time to time owed to such Grantor by any obligor on
the Pledged Debt; (vi) pledge hereunder, immediately upon their issuance, any
and all instruments or other evidences of indebtedness from time to time owed to
such Grantor by any Person that after the date of this Agreement becomes, as a
result of any occurrence, a direct or indirect Subsidiary of such Grantor; (vii)
promptly notify Secured Party of any event of which such Grantor

18

--------------------------------------------------------------------------------

becomes aware causing material loss or depreciation in the value of the
Securities Collateral; and (viii) promptly deliver to Secured Party all material
written notices received by it with respect to the Securities Collateral.

     (c) Voting and Distributions. So long as no Event of Default shall have
occurred and be continuing, (i) each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Securities
Collateral or any part thereof for any purpose not inconsistent with the terms
of this Agreement or the Credit Agreement; provided, no Grantor shall exercise
or refrain from exercising any such right if Secured Party shall have notified
such Grantor that, in Secured Party’s judgment, such action would have a
Material Adverse Effect on the value of the Securities Collateral or any part
thereof; and provided further, such Grantor shall give Secured Party at least
five Business Days’ prior written notice of the manner in which it intends to
exercise, or the reasons for refraining from exercising, any such right (it
being understood, however, that neither (A) the voting by such Grantor of any
Pledged Shares for or such Grantor’s consent to the election of directors or
other members of a Governing Body of an issuer of Pledged Shares at a regularly
scheduled annual or other meeting of stockholders or holders of equity interests
or with respect to incidental matters at any such meeting, nor (B) such
Grantor’s consent to or approval of any action otherwise permitted under this
Agreement and the Credit Agreement shall be deemed inconsistent with the terms
of this Agreement or the Credit Agreement within the meaning of this Section,
and no notice of any such voting or consent need be given to Secured Party);
(ii) each Grantor shall be entitled to receive and retain, and to utilize free
and clear of the lien of this Agreement, any and all dividends, other
distributions and interest paid in respect of the Securities Collateral;
provided, any and all (A) dividends, distributions and interest paid or payable
other than in cash in respect of, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Securities Collateral, (B) dividends and other distributions paid or payable in
cash in respect of any Securities Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in-surplus, and (C) cash paid, payable or otherwise
distributed in respect of principal or in redemption of or in exchange for any
Securities Collateral, shall be, and shall forthwith be delivered to Secured
Party to hold as, Securities Collateral and shall, if received by such Grantor,
be received in trust for the benefit of Secured Party, be segregated from the
other property or funds of such Grantor and be forthwith delivered to Secured
Party as Securities Collateral in the same form as so received (with all
necessary endorsements); and (iii) Secured Party shall promptly execute and
deliver (or cause to be executed and delivered) to such Grantor all such
proxies, dividend payment orders and other instruments as such Grantor may from
time to time reasonably request for the purpose of enabling such Grantor to
exercise the voting and other consensual rights which it is entitled to exercise
pursuant to clause (i) above and to receive the dividends, distributions,
principal or interest payments which it is authorized to receive and retain
pursuant to clause (ii) above.

     Upon the occurrence and during the continuation of an Event of Default, (x)
upon written notice from Secured Party to any Grantor, all rights of such
Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease, and all such
rights shall thereupon become vested in Secured Party which shall thereupon have
the sole right to exercise such voting and other consensual rights; (y) all
rights of such Grantor to receive the dividends, other distributions and
interest payments which it

19

--------------------------------------------------------------------------------

would otherwise be authorized to receive and retain pursuant hereto shall cease,
and all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold as Collateral such dividends,
other distributions and interest payments; and (z) all dividends, principal,
interest payments and other distributions which are received by such Grantor
contrary to the provisions of clause (ii) of the immediately preceding paragraph
or clause (y) above shall be received in trust for the benefit of Secured Party,
shall be segregated from other funds of such Grantor and shall forthwith be paid
over to Secured Party as Collateral in the same form as so received (with any
necessary endorsements).

     In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, (I) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Secured Party all such proxies, dividend
payment orders and other instruments as Secured Party may from time to time
reasonably request, and (II) without limiting the effect of clause (I) above,
each Grantor hereby grants to Secured Party an irrevocable proxy to vote the
Pledged Shares and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Shares would be entitled (including giving or
withholding written consents of shareholders or other holders of equity
interests, calling special meetings of shareholders or other holders of equity
interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Shares on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Shares or any officer or agent
thereof), upon the occurrence and during the continuation of an Event of Default
and which proxy shall only terminate upon the payment in full of the Secured
Obligations.

11 Special Covenants With Respect to the Intellectual Property Collateral.

(a)      Each Grantor shall:     (i) diligently keep reasonable records
respecting the Intellectual  

Property Collateral and at all times keep at least one complete set of its
records concerning such Collateral at its chief executive office or principal
place of business;

     (ii) hereafter use commercially reasonable efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or might in any way impair or prevent the creation of a security
interest in, or the assignment of, such Grantor’s rights and interests in any
property included within the definitions of any Intellectual Property Collateral
acquired under such contracts;

     (iii) take any and all commercially reasonable steps to protect the secrecy
of all trade secrets relating to the products and services sold or delivered
under or in connection with the Intellectual Property Collateral, including
where appropriate entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents;

     (iv) use proper statutory notice in connection with its use of any of the
Intellectual Property Collateral;

20

--------------------------------------------------------------------------------

     (v) use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks; and

     (vi) furnish to Secured Party from time to time at Secured Party’s
reasonable request statements and schedules further identifying and describing
any Intellectual Property Collateral and such other reports in connection with
such Collateral, all in reasonable detail.

     (b) Except as otherwise provided in this Section 11, each Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
such Grantor in respect of the Intellectual Property Collateral or any portion
thereof. In connection with such collections, each Grantor may take (and, after
the occurrence and during the continuance of an Event of Default, at Secured
Party’s discretion, shall take) such action as such Grantor (or, after the
occurrence and during the continuance of an Event of Default, Secured Party) may
deem reasonably necessary or advisable to enforce collection of such amounts;
provided, Secured Party shall have the right at any time, upon the occurrence
and during the continuation of an Event of Default and upon written notice to
such Grantor of its intention to do so, to notify the obligors with respect to
any such amounts of the existence of the security interest created hereby and to
direct such obligors to make payment of all such amounts directly to Secured
Party, and, upon such notification and at the expense of such Grantor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. After receipt by any Grantor of the notice from Secured
Party referred to in the proviso to the preceding sentence and during the
continuation of any Event of Default, (i) all amounts and proceeds (including
checks and other instruments) received by each Grantor in respect of amounts due
to such Grantor in respect of the Intellectual Property Collateral or any
portion thereof shall be received in trust for the benefit of Secured Party
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over or delivered to Secured Party in the same form as so
received (with any necessary endorsement) to be held as cash Collateral and
applied as provided by Section 18, and (ii) such Grantor shall not adjust,
settle or compromise the amount or payment of any such amount or release wholly
or partly any obligor with respect thereto or allow any credit or discount
thereon.

     (c) Each Grantor shall have the duty to, in its commercially reasonable
judgment, use commercially reasonable efforts to, through counsel reasonably
acceptable to Secured Party, prosecute, file and/or make (i) any application
relating to any of the Intellectual Property Collateral owned, held or used by
such Grantor and identified on Schedules 1(g)(i), 1(g)(ii) or 1(g)(iii), as
applicable, that is pending as of the date of this Agreement, (ii) any Copyright
Registration on any existing or future unregistered but copyrightable works
(except for works of nominal commercial value), (iii) application on any future
patentable but unpatented innovation or invention comprising Intellectual
Property Collateral, and (iv) any Trademark opposition and cancellation
proceedings, renew Trademark Registrations and Copyright Registrations and do
any and all acts which are necessary or desirable to preserve and maintain all
rights in all Intellectual Property Collateral. Any expenses incurred in
connection therewith shall be borne solely by Grantors. Subject to the
foregoing, each Grantor

21

--------------------------------------------------------------------------------

shall give Secured Party written notice of any abandonment of any Intellectual
Property Collateral or any pending patent application or any Patent.

     (d) Except as provided herein, each Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral. Secured Party shall provide, at such Grantor’s
expense, all reasonable and necessary cooperation in connection with any such
suit, proceeding or action including joining as a necessary party. Each Grantor
shall promptly, following its becoming aware thereof, notify Secured Party of
the institution of, or of any adverse determination in, any proceeding (whether
in the United States Patent and Trademark Office, the United States Copyright
Office or any federal, state, local or foreign court) regarding such Grantor’s
ownership, right to use, or interest in any Intellectual Property Collateral.
Each Grantor shall provide to Secured Party any information with respect thereto
requested by Secured Party.

     (e) In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuation of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all trademarks, tradenames, copyrights, patents or technical
processes (including the Intellectual Property Collateral) owned or used by such
Grantor that relate to the Collateral and any other collateral granted by such
Grantor as security for the Secured Obligations, together with any goodwill
associated therewith, all to the extent necessary to enable Secured Party to
realize on the Collateral in accordance with this Agreement and to enable any
transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed or assignment in lieu of foreclosure or otherwise. Such right
and license shall be granted free of charge, without requirement that any
monetary payment whatsoever be made to such Grantor. In addition, each Grantor
hereby grants to Secured Party and its employees, representatives and agents the
right to visit such Grantor’s and any of its Affiliate’s plants, facilities and
other places of business that are utilized in connection with the manufacture,
production, inspection, storage or sale of products and services sold or
delivered under any of the Intellectual Property Collateral (or which were so
utilized during the prior six month period), and to inspect the quality control
and all other records relating thereto upon reasonable advance written notice to
such Grantor and at reasonable dates and times and as often as may be reasonably
requested. If and to the extent that any Grantor is permitted to license the
Intellectual Property Collateral, Secured Party shall promptly enter into a
non-disturbance agreement or other similar arrangement, at such Grantor’s
request and expense, with such Grantor and any licensee of any Intellectual
Property Collateral permitted hereunder in form and substance reasonably
satisfactory to Secured Party pursuant to which (i) Secured Party shall agree
not to disturb or interfere with such licensee’s rights under its license
agreement with such Grantor so long as such licensee is not in default
thereunder, and (ii) such licensee shall acknowledge and agree that the
Intellectual Property Collateral licensed to it is subject to the security
interest created in favor of Secured Party and the other terms of this
Agreement.

22

--------------------------------------------------------------------------------



12 Collateral Account.




     Secured Party is hereby authorized to establish and maintain at its office
or the office of its designee as a blocked account in the name of Borrower or in
such name as Secured Party may so designate and under the sole dominion and
control of Secured Party, a restricted deposit account designated as “Isle of
Capri Collateral Account”. All amounts at any time held in the Collateral
Account shall be beneficially owned by Grantors but shall be held in the name of
Secured Party hereunder, for the benefit of Lenders, as collateral security for
the Secured Obligations upon the terms and conditions set forth herein. Grantors
shall have no right to withdraw, transfer or, except as expressly set forth
herein, otherwise receive any funds deposited into the Collateral Account.
Anything contained herein to the contrary notwithstanding, the Collateral
Account shall be subject to such applicable laws, and such applicable
regulations of the Board of Governors of the Federal Reserve System and of any
other appropriate banking or governmental authority, as may now or hereafter be
in effect. All deposits of funds in the Collateral Account shall be made by wire
transfer (or, if applicable, by intra-bank transfer from another account of a
Grantor) of immediately available funds, in each case addressed in accordance
with instructions of Secured Party. Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile of the date, amount and method of delivery of such
deposit. Cash held by Secured Party in the Collateral Account shall not be
invested by Secured Party but instead shall be maintained as a cash deposit in
the Collateral Account pending application thereof as elsewhere provided in this
Agreement. To the extent permitted under Regulation Q of the Board of Governors
of the Federal Reserve System, any cash held in the Collateral Account shall
bear interest at the standard rate paid by Secured Party to its customers for
deposits of like amounts and terms. Subject to Secured Party’s rights hereunder,
any interest earned on deposits of cash in the Collateral Account shall be
deposited directly in, and held in the Collateral Account.

13 Secured Party Appointed Attorney-in-Fact.

     Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, in Secured Party’s
discretion to take any action and to execute any instrument that Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
from time to time after the occurrence and during the continuation of an Event
of Default, or in the case of (a) and (e) below, a Potential Event of Default,
including:

     (a) to obtain and adjust insurance (including any claims thereunder)
required to be maintained by such Grantor or paid to Secured Party pursuant to
the Credit Agreement;

     (b) to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

     (c) to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clauses (a) and (b) above;

23

--------------------------------------------------------------------------------

     (d) to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral;

     (e) to pay or discharge taxes or Liens (other than Liens permitted under
this Agreement or the Credit Agreement, including Permitted Encumbrances) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by
Secured Party in its sole discretion, any such payments made by Secured Party to
become obligations of such Grantor to Secured Party, due and payable immediately
without demand;

     (f) to sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

     (g) generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Grantors’ expense, at any time or from time to time,
all acts and things that Secured Party deems necessary to protect, preserve or
realize upon the Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.



14 Secured Party May Perform.




     If any Grantor fails to perform any agreement contained herein, Secured
Party may itself perform, or cause performance of, such agreement, and the
expenses of Secured Party incurred in connection therewith shall be payable by
Grantors under subsections 10.2 and 10.3 of the Credit Agreement and Section 19
hereof.



15 Standard of Care.




     The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property.



16 Remedies.




     (a) Generally. If any “Event of Default” (as defined in the Credit
Agreement) shall have occurred and be continuing or upon the occurrence of an
Early Termination Date that has not been rescinded (as defined in a Master
Agreement in the form prepared by the International Swap and Derivatives
Association, Inc. or a similar event under any similar swap agreement) under any
Lender Hedge Agreement that results in a Hedge Termination Value

24

--------------------------------------------------------------------------------

owed by the Borrower or a Restricted Subsidiary greater than $10,000,000 (either
such occurrence being an “Event of Default” for purposes of this Agreement),
Secured Party may exercise in respect of the Collateral, with the consent and at
the direction of the Required Lenders in addition to all other rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (i) require each Grantor to,
and each Grantor hereby agrees that it will at its expense and upon request of
Secured Party forthwith, assemble all or part of the Collateral as directed by
Secured Party and make it available to Secured Party at a place to be designated
by Secured Party that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured Party deems
appropriate, (iv) take possession of any Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account maintained with Secured Party or any Lender constituting a part
of the Collateral and provide instructions directing the disposition of funds in
Deposit Accounts not maintained with Secured Party or any Lender and (vii)
without notice to any Grantor, transfer to or to register in the name of Secured
Party or any of its nominees any or all of the Securities Collateral. Secured
Party or any Lender or Hedge Provider may be the purchaser of any or all of the
Collateral at any such sale and Secured Party, as agent for and representative
of Lenders and Hedge Providers (but not any Lender or Hedge Provider in its
individual capacity unless Requisite Obligees (as defined in Section 21(a))
shall otherwise agree in writing), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Secured Party at such sale. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against Secured Party arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Secured Party accepts the first offer received

25

--------------------------------------------------------------------------------

and does not offer such Collateral to more than one offeree. If the proceeds of
any sale or other disposition of the Collateral are insufficient to pay all the
Secured Obligations, Grantors shall be jointly and severally liable for the
deficiency and the reasonable fees of any attorneys employed by Secured Party to
collect such deficiency. Each Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Secured
Party, that Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and each Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities.

     For purposes of this Section 16(a), “Hedge Termination Value” means, in
respect of any one or more Lender Hedge Agreements, after taking into account
the effect of any legally enforceable netting agreement relating to such Lender
Hedge Agreements, (a) for any date on or after the date such Lender Hedge
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Lender Hedge Agreements, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Lender Hedge Agreements (which may include a
Lender or any Affiliate of a Lender).

(b)      Securities Collateral.     (i) Each Grantor recognizes that, by reason
of certain prohibitions  

contained in the Securities Act and applicable state securities laws, Secured
Party may be compelled, with respect to any sale of all or any part of the
Securities Collateral conducted without prior registration or qualification of
such Securities Collateral under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Securities Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances and the registration rights granted
to Secured Party by such Grantor pursuant hereto, each Grantor agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner and that Secured Party shall have no obligation to engage in public sales
and no obligation to delay the sale of any Securities Collateral for the period
of time necessary to permit the issuer thereof to register it for a form of
public sale requiring registration under the Securities Act or under applicable
state securities laws, even if such issuer would, or should, agree to so
register it. If Secured Party determines to exercise its right to sell any or
all of the Securities Collateral, upon written request, each Grantor shall and
shall cause each issuer of any Pledged Shares to be sold hereunder from time to
time to furnish to Secured Party all such information as Secured Party may
request in order to determine the number of shares and other instruments
included in the Securities Collateral which may be sold by Secured Party in
exempt transactions under the Securities Act and the rules and

26

--------------------------------------------------------------------------------

regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

     (ii) If Secured Party shall determine to exercise its right to sell all or
any of the Securities Collateral pursuant to this Section, each Grantor agrees
that, upon reasonable request of Secured Party (which request may be made by
Secured Party in its sole discretion), such Grantor will, at its own expense do
or cause to be done all such other acts and things as may be necessary to make
such sale of the Securities Collateral or any part thereof valid and binding and
in compliance with applicable law; and bear all costs and expenses, including
reasonable attorneys’ fees, of carrying out its obligations under this Section.

     (iii) Without limiting the generality of subsections 10.2 and 10.3 of the
Credit Agreement, in the event of any public sale described herein, each Grantor
agrees to indemnify and hold harmless Secured Party, and each Lender and each
Hedge Provider and each of their respective directors, officers, employees and
agents from and against any loss, fee, cost, expense, damage, liability or
claim, joint or several, to which any such Persons may become subject or for
which any of them may be liable, under the Securities Act or otherwise, insofar
as such losses, fees, costs, expenses, damages, liabilities or claims (or any
litigation commenced or threatened in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus, registration statement, prospectus or
other such document published or filed in connection with such public sale, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse Secured Party and such other Persons for any legal or other
expenses reasonably incurred by Secured Party and such other Persons in
connection with any litigation, of any nature whatsoever, commenced or
threatened in respect thereof (including any and all fees, costs and expenses
whatsoever reasonably incurred by Secured Party and such other Persons and
counsel for Secured Party and such other Persons in investigating, preparing
for, defending against or providing evidence, producing documents or taking any
other action in respect of, any such commenced or threatened litigation or any
claims asserted). This indemnity shall be in addition to any liability which any
Grantor may otherwise have and shall extend upon the same terms and conditions
to each Person, if any, that controls Secured Party or such Persons within the
meaning of the Securities Act.

     (c) Collateral Account. If an Event of Default has occurred and is
continuing and, in accordance with Section 8 of the Credit Agreement, Borrower
is required to pay to Secured Party an amount (the “Aggregate Available Amount”)
equal to the maximum amount that may at any time be drawn under all Letters of
Credit then outstanding under the Credit Agreement, Borrower shall deliver funds
in such an amount for deposit in the Collateral Account. If for any reason the
aggregate amount delivered by Borrower for deposit in the Collateral Account as
aforesaid is less than the Aggregate Available Amount, the aggregate amount so
delivered by Borrower shall be apportioned among all outstanding Letters of
Credit for purposes of this Section in accordance with the ratio of the maximum
amount available for drawing under each such Letter of Credit (as to such Letter
of Credit, the “Maximum

27

--------------------------------------------------------------------------------

Available Amount”) to the Aggregate Available Amount. Upon any drawing under any
outstanding Letter of Credit in respect of which Borrower has deposited in the
Collateral Account any amounts described above, Secured Party shall apply such
amounts to reimburse the Issuing Bank for the amount of such drawing. In the
event of cancellation or expiration of any Letter of Credit in respect of which
Borrower has deposited in the Collateral Account any amounts described above, or
in the event of any reduction in the Maximum Available Amount under such Letter
of Credit, Secured Party shall apply the amount then on deposit in the
Collateral Account in respect of such Letter of Credit (less, in the case of
such a reduction, the Maximum Available Amount under such Letter of Credit
immediately after such reduction) first, to the payment of any amounts payable
to Secured Party pursuant to Section 18 hereof, second, to the extent of any
excess, to the cash collateralization pursuant to the terms of this Agreement of
any outstanding Letters of Credit in respect of which Borrower has failed to pay
all or a portion of the amounts described above (such cash collateralization to
be apportioned among all such Letters of Credit in the manner described above),
third, to the extent of any further excess, to the payment of any other
outstanding Secured Obligations in such order as Secured Party shall elect, and
fourth, to the extent of any further excess, to the payment to whomsoever shall
be lawfully entitled to receive such funds.

17 Additional Remedies for Intellectual Property Collateral.

     (a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) Secured Party
shall have the right (but not the obligation) to bring suit, in the name of any
Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and each Grantor shall promptly, upon demand,
reimburse and indemnify Secured Party as provided in subsections 10.2 and 10.3
of the Credit Agreement and Section 19 hereof, as applicable, in connection with
the exercise of its rights under this Section, and, to the extent that Secured
Party shall elect not to bring suit to enforce any Intellectual Property
Collateral as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the Intellectual Property Collateral by
others and for that purpose agrees to use its commercially reasonable judgment
in maintaining any action, suit or proceeding against any Person so infringing
reasonably necessary to prevent such infringement; (ii) upon written demand from
Secured Party, each Grantor shall execute and deliver to Secured Party an
assignment or assignments of the Intellectual Property Collateral and such other
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement; (iii) each Grantor agrees that such an assignment and/or
recording shall be applied to reduce the Secured Obligations outstanding only to
the extent that Secured Party (or any Lender) receives cash proceeds in respect
of the sale of, or other realization upon, the Intellectual Property Collateral;
and (iv) within five Business Days after written notice from Secured Party, each
Grantor shall make available to Secured Party, to the extent within such
Grantor’s power and authority, such personnel in such Grantor’s employ on the
date of such Event of Default as Secured Party may reasonably designate, by
name, title or job responsibility, to permit such Grantor to continue, directly
or indirectly, to produce, advertise and sell the products and services sold or
delivered by such Grantor under or in connection with the Trademarks, Trademark
Registrations and Trademark Rights, such persons to be available to perform
their prior functions on Secured

28

--------------------------------------------------------------------------------

Party’s behalf and to be compensated by Secured Party at such Grantor’s expense
on a per diem, pro-rata basis consistent with the salary and benefit structure
applicable to each as of the date of such Event of Default.

     (b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights
and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Permitted Encumbrances.



18 Application of Proceeds.




     Except as expressly provided elsewhere in this Agreement, all proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in the Credit Agreement.



19 Indemnity and Expenses.




     (a) Grantors jointly and severally agree to indemnify Secured Party, each
Lender and each Hedge Provider from and against any and all claims, losses and
liabilities in any way relating to, growing out of or resulting from this
Agreement and the transactions contemplated hereby (including, without
limitation, enforcement of this Agreement), except to the extent such claims,
losses or liabilities result from Secured Party’s or such Lender’s or Hedge
Provider’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

     (b) Grantors jointly and severally agree to pay to Secured Party upon
demand the amount of any and all costs and expenses, including the reasonable
fees and expenses of its counsel and of any experts and agents, that Secured
Party may incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.

     (c) The obligations of Grantors in this Section 19 shall (i) survive the
termination of this Agreement and the discharge of Grantors’ other obligations
under this Agreement, the Lender Hedge Agreements, the Credit Agreement and the
other Loan

29

--------------------------------------------------------------------------------

Documents and (ii), as to any Grantor that is a party to a Subsidiary Guaranty,
be subject to the provisions of Section 1(b) thereof.

20 Continuing Security Interest; Transfer of Loans; Termination and Release.

     (a) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments and the cancellation or expiration or, to the extent approved by the
Issuing Bank in its sole discretion, cash collateralization or collateralization
by “back-to-back” letters of credit of all outstanding Letters of Credit, (ii)
be binding upon Grantors and their respective successors and assigns, and (iii)
inure, together with the rights and remedies of Secured Party hereunder, to the
benefit of Secured Party and its successors, transferees and assigns; provided
that if any Grantor makes an Asset Sale permitted by the Credit Agreement,
Secured Party shall release concurrently with the consummation of such Asset
Sale the assets constituting Collateral that are the subject of such Asset Sale
to Borrower or such Grantor free and clear of the lien and security interest
under this Agreement; provided, further that, as a condition precedent to such
release, Secured Party shall have received evidence satisfactory to it that
Borrower is in compliance with subsection 2.4B(iii)(a) of the Credit Agreement.
Without limiting the generality of the foregoing clause (iii), (A) but subject
to the provisions of subsection 10.1 of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise and (B) any Hedge Provider may
assign or otherwise transfer any Lender Hedge Agreement to which it is a party
to any other Person in accordance with the terms of such Lender Hedge Agreement,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to Hedge Providers herein or otherwise.

     (b) Upon the payment in full of all Secured Obligations, the cancellation
or termination of the Commitments and the cancellation or expiration or, to the
extent approved by the Issuing Bank in its sole discretion, cash
collateralization or collateralization by “back-to-back” letters of credit of
all outstanding Letters of Credit, the security interest granted hereby shall
terminate and all rights to the Collateral shall revert to the applicable
Grantors. Upon any such termination Secured Party will, at Grantors’ expense,
execute and deliver to Grantors such documents as Grantors shall reasonably
request to evidence such termination. In addition, upon the proposed sale,
transfer or other disposition of any Collateral by a Grantor in accordance with
the Credit Agreement for which such Grantor desires to obtain a security
interest release from Secured Party, such Grantor shall deliver an Officer’s
Certificate (x) stating that the Collateral subject to such disposition is being
sold, transferred or otherwise disposed of in compliance with the terms of the
Credit Agreement and (y) specifying the Collateral being sold, transferred or
otherwise disposed of in the proposed transaction. Upon the receipt of such
Officer’s Certificate, Secured Party shall, at such Grantor’s expense, so long
as Secured Party has no reasonable reason to believe that the Officer’s
Certificate delivered by such Grantor with respect to such sale is not true and
correct, execute and deliver such releases of its security interest in such
Collateral which is to be so sold, transferred or disposed of, as may be
reasonably requested by such Grantor.

30

--------------------------------------------------------------------------------

     (c) As used in this Agreement, the term “payment in full” or “paid in full”
means the payment in full of the Secured Obligations, other than any inchoate
reimbursement or indemnification obligations for which no claim has been
asserted.



21 Secured Party as Agent.




     (a) Secured Party has been appointed to act as Secured Party hereunder by
Lenders and, by their acceptance of the benefits hereof, Hedge Providers.
Secured Party shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this Agreement
and the Credit Agreement; provided that Secured Party shall exercise, or refrain
from exercising, any remedies provided for in Section 16 in accordance with the
instructions of (i) Requisite Lenders or (ii) after payment in full of all
Obligations under the Credit Agreement and the other Loan Documents, the
cancellation or expiration or cash collateralization or collateralization by
“back-to-back” letters of credit of all Letters of Credit and the termination of
the Commitments, (A) the holders of a majority of the aggregate notional amount
under all Lender Hedge Agreements (including Lender Hedge Agreements that have
been terminated) or (B) if all Lender Hedge Agreements have been terminated in
accordance with their terms, the aggregate amount then due and payable
(exclusive of expenses and similar payments but including any early termination
payments then due) under such Lender Hedge Agreements (Requisite Lenders or, if
applicable, such holders being referred to herein as “Requisite Obligees”). In
furtherance of the foregoing provisions of this Section 21(a), each Hedge
Provider, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Hedge Provider that all rights and remedies
hereunder may be exercised solely by Secured Party for the benefit of Lenders
and Hedge Providers in accordance with the terms of this Section 21(a).

     (b) Secured Party shall at all times be the same Person that is
Administrative Agent under the Credit Agreement. Written notice of resignation
by Administrative Agent pursuant to subsection 9.5 of the Credit Agreement shall
also constitute notice of resignation as Secured Party under this Agreement;
removal of Administrative Agent pursuant to subsection 9.5 of the Credit
Agreement shall also constitute removal as Secured Party under this Agreement;
and appointment of a successor Administrative Agent pursuant to subsection 9.5
of the Credit Agreement shall also constitute appointment of a successor Secured
Party under this Agreement. Upon the acceptance of any appointment as
Administrative Agent under subsection 9.5 of the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Secured Party under this Agreement, and the retiring
or removed Secured Party under this Agreement shall promptly (i) transfer to
such successor Secured Party all sums, securities and other items of Collateral
held hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Secured Party under this Agreement, and (ii) execute and deliver to such
successor Secured Party such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Secured Party of the security interests created
hereunder, whereupon such retiring or removed Secured Party shall be discharged
from its duties and

31

--------------------------------------------------------------------------------

obligations under this Agreement. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Secured Party, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it under this Agreement while it was Secured Party hereunder.

     (c) Secured Party shall not be deemed to have any duty whatsoever with
respect to any Hedge Provider until it shall have received written notice in
form and substance satisfactory to Secured Party from a Grantor or any such
Hedge Provider as to the existence and terms of the applicable Lender Hedge
Agreement.



22 Additional Grantors.




     From time to time subsequent to the date hereof, additional Restricted
Subsidiaries of Borrower may execute and deliver a counterpart to the Subsidiary
Guaranty. In connection therewith, such Subsidiaries of Borrower may become
parties hereto as additional Grantors (each an “Additional Grantor”), by
executing a Counterpart substantially in the form of Exhibit VI annexed hereto.
Upon delivery of any such Counterpart to Secured Party, notice of which is
hereby waived by Grantors, each such Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if such Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Administrative Agent not to
cause any Subsidiary of Borrower to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.



23 Amendments; Etc.




     No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification, by Grantors;
provided this Agreement may be modified by the execution of a Counterpart by an
Additional Grantor in accordance with Section 22 and Grantors hereby waive any
requirement of notice of or consent to any such amendment. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.



24 Notices.




     Any notice or other communication herein required or permitted to be given
shall be in writing and may be personally served or sent by telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile,
or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. For the purposes hereof, the address of
each party hereto shall be as provided in subsection 10.8 of the Credit
Agreement or as set forth under such party’s name on the signature pages to the
Subsidiary Guaranty or such other address as shall be designated by such party
in a written notice delivered to the other parties hereto.

32

--------------------------------------------------------------------------------

25 Failure or Indulgence Not Waiver; Remedies Cumulative.

     No failure or delay on the part of Secured Party in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or privilege.
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.



26 Severability.




     In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.



27 Headings; Recitals.




     Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect. The recitals,
Schedules and Exhibits to this Agreement are incorporated herein by this
reference.

28 Governing Law; Terms; Rules of Construction.

     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT THE
PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK. Unless otherwise defined herein or in the Credit
Agreement, terms used in Articles 8 and 9 of the Uniform Commercial Code in the
State of New York are used herein as therein defined. The rules of construction
set forth in subsection 1.3 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis. If any conflict or inconsistency exists between this
Agreement and the Credit Agreement, the Credit Agreement shall govern. All
references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.

29 Consent to Jurisdiction and Service of Process.

     ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY

33

--------------------------------------------------------------------------------

EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 24; (IV) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH
GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY
RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION;
AND (VI) AGREES THAT THE PROVISIONS OF THIS SECTION 29 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.



30 Waiver of Jury Trial.




     GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including, without limitation, contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims.
Each Grantor and Secured Party acknowledge that this waiver is a material
inducement for Grantors and Secured Party to enter into a business relationship,
that Grantors and Secured Party have already relied on this waiver in entering
into this Agreement and that each will continue to rely on this waiver in their
related future dealings. Each Grantor and Secured Party further warrant and
represent that each has reviewed this waiver with its legal counsel, and that
each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 30 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.



31 Counterparts.




     This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

34

--------------------------------------------------------------------------------



32 Gaming Laws.




     This Agreement is subject to the Gaming Laws and laws involving the sale,
distribution and possession of alcoholic beverages (the “Liquor Laws”). Without
limiting the foregoing, each of the Administrative Agent, Secured Party and
Lenders by its acceptance hereof acknowledges that (i) it is subject to being
called forward by the Gaming Authorities or Government Authorities enforcing the
Liquor Laws (the “Liquor Authorities”), in their discretion, for licensing or a
finding of suitability or to file or provide other information, and (ii) all
rights, remedies and powers under this Agreement and the other Loan Documents,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor licensee, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Laws and Liquor Laws and only to the extent that required approvals
(including prior approvals) are obtained from the requisite Government
Authorities.



[Remainder of page intentionally left blank]




35

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.



ISLE OF CAPRI CASINOS, INC.






By:
__________________________






Name:
Title:






CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Secured Party






By:
_____________________________




Name:    [
_____________
]  Title:    [
_____________
] 


[ADD SIGNATURE BLOCKS OF RESTRICTED



SUBSIDIARIES]




36

--------------------------------------------------------------------------------

     SCHEDULE 1(d) TO SECURITY AGREEMENT

Assigned Agreements

37

--------------------------------------------------------------------------------

SCHEDULE 1(f)(i) TO SECURITY AGREEMENT

--------------------------------------------------------------------------------

                        Percentage of                  Number of    Outstanding 
                Shares,    Shares,          Stock or        Partnership   
Partnership      Class    Equity Interest        Units or    Units, or  Stock or
Equity    of Stock or Equity    Certificate    Par    Membership    Membership 
Interest Issuer    Interest    Nos.    Value    Units    Units Pledged 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


38

--------------------------------------------------------------------------------

SCHEDULE 1(f)(ii) TO      SECURITY AGREEMENT     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      Amount of  Debt Issuer    Indebtedness 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


39

--------------------------------------------------------------------------------

SCHEDULE 1(g)(i) TO SECURITY AGREEMENT   U.S. Trademarks:                   
Trademark    Registration    Registration           Registered Owner   
Description    Number    Date 


Foreign Trademarks:                    Trademark    Registration   
Registration           Registered Owner    Description    Number    Date 


40

--------------------------------------------------------------------------------

     SCHEDULE 1(g)(ii) TO SECURITY AGREEMENT

U.S. Patents Issued:

Patent No. Issue Date Invention Inventor

U.S. Patents Pending:                  Applicant’s    Date    Application       
                     Name    Filed    Number                       Invention   
     Inventor      Foreign Patents Issued:                  Patent No.         
     Issue Date        Invention    Inventor 


Foreign Patents Pending:                Applicant’s    Date    Application     
    Name    Filed    Number    Invention    Inventor 


41

--------------------------------------------------------------------------------



SCHEDULE 1(g)(iii) TO
SECURITY AGREEMENT




U.S. Copyrights:          Title    Registration No.    Date of Issue   
Registered Owner 


Foreign Copyright Registrations:      Country    Title Registration No.    Date
of Issue 


Pending U.S. Copyright Registrations & Applications:

Title Reference No. Date of Application Copyright Claimant

Pending Foreign Copyright Registrations    & Applications:  Country    Title
Registration No.    Date of Issue 


42

--------------------------------------------------------------------------------

    SCHEDULE 4(b)      TO      SECURITY AGREEMENT      Locations of Equipment
and Inventory  Name of Grantor                                               
 Locations of Equipment and Inventory 


43

--------------------------------------------------------------------------------

SCHEDULE 4(d)

TO

SECURITY AGREEMENT

Office Locations, Type and Jurisdiction of Organization and Name

Name of Grantor    Type and Jurisdiction of    Organizational    Office
Location      Organization    Number     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


44

--------------------------------------------------------------------------------



SCHEDULE 4(e)

TO

SECURITY AGREEMENT

Other Names






Name of Grantor






Other Names




45

--------------------------------------------------------------------------------



SCHEDULE 4(i)

TO

SECURITY AGREEMENT

Filing Offices






Grantor






Filing Offices




46

--------------------------------------------------------------------------------



SCHEDULE 4(j)

TO

SECURITY AGREEMENT

Aircraft and Vessels






Aircraft






Vessels




47

--------------------------------------------------------------------------------

SCHEDULE 4(k)

TO

SECURITY AGREEMENT

Commercial Tort Claims and Letters of Credit

Commercial Tort Claims Letters of Credit

48

--------------------------------------------------------------------------------



EXHIBIT IV TO
SECURITY AGREEMENT






PLEDGE SUPPLEMENT




     This Pledge Supplement, dated
__________________
, is delivered pursuant to the Security Agreement, dated July 26, 2007 among
Isle of Capri Casinos, Inc., a Delaware corporation (“Grantor”), the other
Grantors named therein, and Credit Suisse, Cayman Islands Branch, as Secured
Party (as it may be amended, modified, restated or supplemented from time to
time, the “Security Agreement”). Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

     Grantor hereby agrees that the [Pledged Shares] [Pledged Debt] listed on
the schedule attached hereto shall be deemed to be part of the [Pledged Shares]
[Pledged Debt] and shall become part of the Securities Collateral and shall
secure all Secured Obligations and Schedule [1(f)(i)] [1(f)(ii)] to the Security
Agreement shall be deemed to be modified to include such [Pledged Shares]
[Pledged Debt] in accordance with the terms and provisions of the Security
Agreement.

     IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of
_______________
.



[GRANTOR]






By:
Name:
Title:




49

--------------------------------------------------------------------------------



EXHIBIT V TO
SECURITY AGREEMENT






IP SUPPLEMENT




     This IP SUPPLEMENT, dated
_______
, is delivered pursuant to and supplements (i) the Security Agreement, dated as
of July 26, 2007 (as it may be from time to time amended, modified, restated or
supplemented, the “Security Agreement”), among Isle of Capri Casinos, Inc., a
Delaware corporation, [Insert Name of Grantor], the other Grantors named
therein, and Credit Suisse, Cayman Islands Branch, as Secured Party, and (ii)
the [Grant of Trademark Security Interest] [Grant of Patent Security Interest]
[Grant of Copyright Security Interest] dated as of
___________
,
_____
(the “Grant”) executed by Grantor. Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Grant.

     [“Grantor”] grants to Secured Party a security interest in all of Grantor’s
right, title and interest in and to the [Trademark Collateral] [Patent
Collateral] [Copyright Collateral] listed on Schedule A attached hereto in
accordance with the terms and provisions of the Security Agreement. All such
[Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.

     IN WITNESS WHEREOF, Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of
______________
.



[NAME OF GRANTOR]






By:
Name:
Title:




50

--------------------------------------------------------------------------------



EXHIBIT VI TO
SECURITY AGREEMENT






[FORM OF COUNTERPART]




     This COUNTERPART (this “Counterpart”), dated
_______
, 200_ is delivered pursuant to Section 22 of the Security Agreement referred to
below. The undersigned hereby agrees that this Counterpart may be attached to
the Security Agreement, dated as of July 26, 2007 (as it may be from time to
time amended, modified, restated or supplemented, the “Security Agreement”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among Isle of Capri Casinos, Inc., a Delaware
corporation, the other Grantors named therein, and Credit Suisse, Cayman Islands
Branch, as Secured Party. The undersigned by executing and delivering this
Counterpart hereby becomes a Grantor under the Security Agreement in accordance
with Section 22 thereof and agrees to be bound by all of the terms thereof.
Without limiting the generality of the foregoing, the undersigned hereby:

     (i) authorizes the Secured Party to add the information set forth on the
Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement; (ii) agrees that all personal property of the undersigned,
to the extent of the types described in Section 1 of the Security Agreement
other than Excluded Collateral, including the items of property described on the
Schedules hereto, shall become part of the Collateral and shall secure all
Secured Obligations, and the undersigned hereby assigns, grants and pledges to
Secured Party a security interest on a first priority basis (subject to
Permitted Encumbrances) in all of its right, title and interest in and to and
under all of such personal property (including each class of property defined as
Collateral under the Security Agreement) to secure all Secured Obligations as
and to the extent provided for in the Security Agreement; and

     (iii) makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.



[NAME OF ADDITIONAL GRANTOR]






By:
Name:
Title:




51

--------------------------------------------------------------------------------